Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group 1 in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vajda (US 20210025951 A1).

Regarding claim 1, Vjada discloses a magnetic property measuring system, comprising: 
a stage configured (Fig. 4)  to load a sample and to rotate [404] the sample about a rotation axis such that the stage rotates the sample by a rotation angle, the rotation axis extending normal to a top surface of the sample (Fig. 4 ¶27); 
a polarizer [516] having a first polarization axis; and 
an analyzer [522] having a second polarization axis, 
wherein the polarizer and the analyzer are configured to enable the first and second polarization axes to be independently rotated (Fig. 5 ¶30). 

Vjada may be silent with regards to specifically rotating the polarizer and analyzer independently based on the rotation angle of the sample, however Vjada does teach all the elements may be individually rotated to desired as claimed.  Therefore, the device capability of the operation is understood, without providing a clear and explicit structural distinction.  See MPEP 2114.  Manner of operating the device does not differentiate the device from the prior art.  Therefore, the limitation if at least obvious if not implicitly to one of ordinary skill in the art.

Regarding claim 2, Vjada discloses a system of claim 1, further comprising: a light source [512] configured to emit an incident light beam toward the sample, such that the incident light beam is incident to the sample through the polarizer [516]; and a detector [522] configured to detect polarization of a reflection light beam reflected from the sample based on the incident light beam being emitted toward the sample, wherein the detector is configured to receive the reflection light beam through the analyzer (¶30 –“(e.g., the analyzer within the detector 522)”).  

Regarding claim 3, Vjada discloses a system of claim 2, wherein the light source is configured to be rotated about a light source rotation axis substantially parallel to a propagation direction of the incident light beam, the propagation direction of the incident light beam is a direction from the light source toward the polarizer, and the light (Fig. 5 – 502). 

Regarding claim 4, Vjada discloses a system of claim 3, wherein the light source is configured to emit a laser beam (Fig. 5 – 502).

Regarding claim 5, Vjada discloses a system of claim 2, wherein the second polarization axis is aligned to be substantially perpendicular to the first polarization axis (Fig. 5 – Note: This limitation is not understood to structurally modify the apparatus from the prior art, as it is merely understood to be a calibration setting when operating the device by rotating the polarizer and analyzer/detector during normal operation.  See MPEP 2114.  Manner of operation the device does not differentiate the device from the prior art.).

Regarding claim 6, Vjada discloses a system of claim 5, wherein, the stage is configured to rotate the sample by the rotation angle (Fig. 5), such that the first polarization axis is rotated by a first angle .pi. and the second polarization axis is rotated by a second angle, and each angle of the first angle .pi. and the second angle is in proportion to the rotation angle of the sample (Fig. 5 – Note: This limitation is not understood to structurally modify the apparatus from the prior art.  See MPEP 2114.  Manner of operation the device does not differentiate the device from the prior art.).


Regarding claim 7, Vjada discloses a system of claim 6, wherein the rotated second polarization axis is aligned to be substantially perpendicular to the rotated first polarization axis (Fig. 5 – Note: This limitation is not understood to structurally modify the apparatus from the prior art.  See MPEP 2114.  Manner of operation the device does not differentiate the device from the prior art.).



Regarding claim 27, Vjada discloses a system of claim 2, further comprising: a plurality of coil structures configured to apply a magnetic field to the sample, the magnetic field substantially perpendicular to the top surface of the sample, wherein each coil structure of the plurality of coil structures includes a pole piece and a coil enclosing an outer circumference surface of the pole piece (Fig. 5 – ¶5, 43).


Regarding claim 28, Vjada discloses a system of claim 2, further comprising: a controller, the controller (¶44-47)configured to control the polarizer and the analyzer to enable each polarization axis of the first and second polarization axes to be rotated based on the rotation angle of the sample (Fig. 5 – ¶5, 43).

Regarding claim 29, Vjada discloses a system of claim 28, wherein the controller is configured to produce a magnetic hysteresis curve (Figs. 6&7), based on data obtained by the detector (Fig. 5 – ¶6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JARRETT J. STARK
Primary Examiner
Art Unit 2823



5/27/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822